Citation Nr: 1613489	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected
right knee degenerative joint disease, status post medical meniscectomy.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an increased rating for service-connected anxiety disorder with posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected  lumbar strain.  

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected  left shoulder degenerative joint disease, status post left clavicle fracture.  

6.  Entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus.

7.  Entitlement to service connection for a right foot disability.

8.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1993. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied claims for service connection for left elbow bursitis, residuals of right foot fracture, and bilateral hearing loss, and granted service connection for an anxiety disorder, evaluated as 30 percent disabling, for lumbar strain, evaluated as noncompensable (0 percent disabling), for fracture of left clavicle with residual degenerative joint disease of the left shoulder, evaluated as noncompensable, and for tinnitus, evaluated as 10 percent disabling.  

The Veteran appealed the denials of service connection, and the issues of entitlement to initial increased/compensable evaluations.  In March 2012, the RO granted some of the claims for initial increased/compensable evaluations, to the extent that it increased the Veteran's rating for service-connected anxiety disorder with PTSD from 30 percent to 50 percent, increased his rating for service-connected lumbar strain from noncompensable to 10 percent, and increased his rating for his service-connected left shoulder degenerative joint disease from noncompensable to 10 percent.  Since these increases did not constitute full grants of the benefits sought, the increased initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board has recharacterized the issues as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In a rating decision, dated in January 2015, the RO denied the Veteran's claim of entitlement to a temporary total rating for his service-connected left knee disability.  In February 2015, the Veteran filed a timely notice of disagreement.  However, in 
April 2015, the Veteran stated that he wanted to withdraw his appeal as to this issue.  See 38 C.F.R. § 20.204(b) (2015).  
  
In his appeal (VA Form 9), received in April 2014, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a statement, received in August 2015, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e) (2015).  Accordingly, the Board will proceed without further delay.
  
The issues of entitlement to service connection for a right foot disability, and a left elbow disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw the issue of entitlement to an increased rating for service connected right knee degenerative joint disease, status post medical meniscectomy, currently evaluated as 30 percent disabling.

2.  The Veteran's bilateral hearing loss is related to his service.

3.  Prior to July 21, 2011, the Veteran's service-connected anxiety disorder with PTSD is shown to have been productive of symptoms that include nightmares, irritability, isolating behavior, and depression; the Veteran's depressive disorder is not shown to have resulted in occupational and social impairment with deficiencies in most areas.

4.  As of July 21, 2011, the Veteran's service-connected anxiety disorder with PTSD is shown to have been productive of symptoms that include nightmares, sleep disturbance, intrusive thoughts, depression, and isolating behavior, and two suicide attempts, and occupational and social impairment, with deficiencies in most areas, but it is not shown to have been manifested by total occupational and social impairment.

5.  Prior to June 24, 2015, the Veteran's service-connected lumbar stain is shown to have been productive of complaints of pain, and some limitation of motion, but not forward flexion of the thoracolumbar spine not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks during a 12 month period.

6.  As of June 24, 2015, the Veteran's service-connected lumbar stain is shown to have been productive of pain on flexion at 60 degrees, but not flexion limited to 30 degrees of less, or favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

7.  The Veteran's service-connected left shoulder degenerative joint disease, status post left clavicle fracture, is shown to have been productive of complaints of pain, with some limitation of motion; his left shoulder disability is not shown to have been productive of ankylosis of the scapulohumeral articulation, limitation of motion of the either arm at shoulder level, a malunion or recurrent dislocation of the humerus, or a dislocation of or nonunion of the clavicle or scapula.

8.  The 10 percent rating currently in effect for tinnitus is the maximum schedular rating, whether it is perceived in one ear or each ear; factors warranting an extraschedular rating are not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for service connected right knee degenerative joint disease, status post medical meniscectomy, currently evaluated as 30 percent disabling, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2015).
  
2.  The Veteran's bilateral hearing loss is related to his service.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

3.  Prior to July 21, 2011, the criteria for an initial evaluation in excess of 50 percent for anxiety with PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9400-9411 (2015).  

4.  As of July 21, 2011, the criteria for an evaluation of 70 percent, and no more, for anxiety with PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9400-9411 (2015).  

5.  Prior to June 24, 2015, the criteria for an initial evaluation in excess of 10 percent for service-connected lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2015).

6.  As of June 24, 2015, the criteria for an evaluation of 20 percent, and no more, for service-connected lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2015).

7.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected left shoulder degenerative joint disease, status post left clavicle fracture, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2015).

8.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for the Veteran's tinnitus.  38 U.S.C.A. §1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to an increased rating for service connected right knee degenerative joint disease, status post medical meniscectomy, currently evaluated as 30 percent disabling.  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, in a statement, received in April 2015, the Veteran noted that he had been awarded a temporary total (100 percent) rating for his right knee, followed by a an increase in his right knee rating to 30 percent, and stated that, "This issue is resolved."

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed.  

II.  Service Connection

As an initial matter, for all claims, the Board notes that, following the issuance of the statement of the case in March 2012, additional medical and other evidence has been received.  In February 2016, a waiver of RO consideration was received as to all of this evidence.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

The Veteran asserts that he has bilateral hearing loss due to his service.  He argues that he has bilateral hearing loss due to exposure to loud noise during service, specifically, during duties working in and around aircraft, to include the C-130, T-43, and T-29.  He has reported that he did not have any significant post-service occupational or recreational noise exposure.  See January 2010 VA audio examination report.  

The Board notes that service connection is currently in effect for disabilities that include tinnitus.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran's service treatment reports include no less than 18 audiometric tests, dated between June 1966 (prior to active duty) and August 1991, which show that the Veteran did not have hearing loss, as defined at 38 C.F.R. § 3.385.  In 1973, he was treated for bilateral otitis media.  In November 1992, he was treated for O.E. (otitis externa) and "persistent O.M." (otitis media).  

As for the post-service medical evidence, in January 2010, the Veteran was afforded a VA audio examination.  The report of this examination shows that the Veteran's measured puretone threshold values do not meet the criteria for hearing loss, as defined at 38 C.F.R. § 3.385.  However, his speech recognition scores were 92 percent, bilaterally, and this meets the criteria for hearing loss, as defined at 38 C.F.R. § 3.385.  The relevant aspect of the diagnosis was mild high frequency sensorineural hearing loss, A.U. (both ears).

VA progress notes, dated as of October 2010, show that the Veteran was noted to have essentially normal hearing with a mild high frequency SNHL, and that he was provided with hearing aids.  

The Board finds that service connection for bilateral hearing loss is warranted.  The Veteran is shown to have served 23 years in the Air Force, and to have received awards and badges during service that include the Distinguished Flying Cross, and an Air Medal with three devices, and to have received training as an air operations manager, a navigator, and in special operations.  His claimed exposure to loud noise from aircraft is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2015).  Furthermore, the Board finds that the evidence is at least in equipoise as to whether his currently shown bilateral hearing loss is related to his service.  For hearing loss, the Court has stated that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, and that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Hensley  v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this case, there is sufficient evidence based on his demonstrated hearing thresholds to conclude that his hearing acuity did diminish while in service.  Specifically, the January 2010 VA examiner stated that there were bilateral threshold shifts at 6,000 Hz, and that these shifts "support noise exposure."  The evidence also establishes that the Veteran currently has bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  

As a consequence, the salient question is whether or not his current hearing loss is at least partially attributable to his in-service noise exposure, which the Board concedes was likely substantial, given the nature of his service.  The Board has considered the opinion of the VA examiner, who opined that it was less likely than not that the Veteran's hearing loss was related to active duty service, citing to a study that reports that there was no scientific evidence to support delayed onset of noise-induced heart loss.  In support this opinion, the examiner noted that the Veteran's hearing loss was normal at the time of his last audiometric examination while on active duty, in August 1991.  However, this was about two years prior to separation from service, and to the extent it is based on a lack of showing hearing loss during service, it is well established that the rationale is insufficient.  See Hensley, 5 Vet. App at 155; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Also, the VA examiners' opinion does not appear to have considered the value of the Veteran's statements regarding his hearing loss, in fact, the VA examiner did not record or discuss the Veteran's report of diminished hearing during service.  See Veteran's appeal (VA Form 9), received in April 2012.  

While he is not a medical professional, and thus cannot make his own medical conclusions, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Moreover, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, there is no reason to doubt the credibility of the Veteran's assertions that he began to experience diminished hearing during active duty service.  Even though it may not have been clinically identified until 2010, this fact would not contradict his assertions that he has experienced some less substantial levels of hearing loss prior to that time.  When reviewing the evidence in its totality, the Board determines that it is at least as likely as not that his hearing loss is at least partially due to his service.  Thus, service connection for bilateral hearing loss is warranted on this basis.  

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

III.  Increased Initial Evaluations

The Veteran asserts that he is entitled to increased initial evaluations for his service-connected anxiety disorder with PTSD, lumbar strain, left shoulder disability, and tinnitus.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A.  Anxiety and PTSD

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Codes (DCs) 9411-9400.  See 38 C.F.R. § 4.27 (2015) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned).  This hyphenated diagnostic code may be read to indicate that PTSD is the service-connected disorder, and it is rated as if the residual condition is a generalized anxiety disorder under 38 C.F.R. § 4.130, DC 9400.  Both of these diagnostic codes indicate that they are to be evaluated under the General Rating Formula for Mental Disorders ("General Rating Formula").

Under the General Rating Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. 2013).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  In this case, the new provision is not for application, as the claim was adjudicated by the RO in March 2012.

With regard to the history of the disability in issue, the Veteran had service in the Republic of Vietnam, with awards that include the Distinguished Flying Cross, an Air Medal with three devices, the Vietnam Service Medal with three devices, the Republic of Vietnam Campaign Medal, and the Southwest Asia Service Medal with one device.  There is no inservice record of treatment for psychiatric symptoms, which are first shown in 2009, with diagnoses that included PTSD.

In February 2010, the RO granted service connection for an anxiety disorder, evaluated as 30 percent disabling, with an effective date of July 23, 2009.  The Veteran appealed the issue of entitlement to an increased initial evaluation, and in March 2012, the RO granted service connection for PTSD, and granted the claim, to the extent that it assigned a 50 percent combined evaluation for an anxiety disorder with PTSD, with an effective date of July 23, 2009.

A.  Prior to July 21, 2011

The medical evidence includes VA progress notes, which show that the Veteran received a number of treatments for psychiatric symptoms, with diagnoses of PTSD and depressive disorder NOS (not otherwise specified).  The reports note that there was no history of suicide attempt, psychotic disorder, or substance abuse.  The findings tend to show the following: he reported having symptoms that included nightmares, distress and avoidance related to trauma-related cues, diminished interest in activities, "a little bit" of sleep disturbance, a feeling detachment and estrangement from others, irritability or outbursts of anger, depression, and moderate vigilance.  He denied having flashbacks, an exaggerated startle response, difficulties in concentration, or manic or psychotic symptoms.  He was appropriately groomed, alert and oriented to person, place, time and situation, with normal rate and rhythm of speech, mildly dysphoric and anxious mood, normal and coherent thought process and association, no unusual thought content, or suicidal or violent ideation, adequate insight, and intact judgment.  He denied having perceptual disturbance.  See e.g., VA progress notes, dated between July 2009 and August 2010.  The Veteran was repeatedly noted to be working full-time, and his GAF scores ranged between 63 and 65.  Id.  A report, dated July 29, 2011, notes that the Veteran was last seen by the PTSD clinic in early August 2010, but that he failed to follow-up, and that he "was lost to mental health follow up."

A VA PTSD examination report, dated in January 2010, shows that the examiner indicated that the Veteran's claims file was reviewed.  The report shows the following: the Veteran began treatment for psychiatric symptoms in July 2009.  There is no history of hospitalization or use of medication for psychiatric symptoms.  The Veteran complained of symptoms that included depression, anhedonia, and being withdrawn.  His depression was characterized as mild.  He has been married for 37 years; he described his relationship with his wife as "very good."  He has three sons and one granddaughter; he described his relationship with them as "outstanding."  He reported having a good relationship with his family of origin, and a "very good" relationship with his wife's family of origin.  He has few friends and he prefers to isolate.  He generally gets along with others.  He enjoys fishing, reading, and his computer.  There is no history of suicide attempts.  He has good social support, and no significant problems with social interactions, although he prefers to isolate from others.  

On examination, he was neatly groomed and appropriately dressed.  Speech was unremarkable.  Mood was anxious.  He was oriented to person, time, and place.  Thought process, and thought content, were unremarkable.  There were no delusions, sleep impairment, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, suicidal or homicidal thoughts, or problems with activities of daily living.  With regard to insight, he understood that he had a problem.   He was able to maintain minimum personal hygiene.  Remote, recent, and immediate memory were normal.  Impulse control was good.  There were no episodes of violence.  He was not currently employed.  His usual occupation was car sales (two years), and employment with a brokerage firm.  He was retired as of January 2010 due to eligibility by age or duration of work.  The Axis I diagnosis was anxiety disorder NOS.  The Axis V diagnosis was a GAF score of 69.  The examiner indicated that the Veteran's symptoms were productive of signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In summary, the VA progress notes, and the January 2010 VA examination report, do not show any defects in grooming, orientation, speech, thought processes, or thought content, and do not show suicidal, homicidal, or violent ideation.  He was noted to have adequate insight and intact judgment.  There was mild disturbance of mood.  His GAF scores ranged between 63 and 69.  This is evidence of no more than mild symptoms.  See QRDC DSM-IV.  The January 2010 VA examination report further shows that although the Veteran preferred to isolate himself, he has good relationships with his wife, children, and extended family.  There were no delusions, sleep impairment, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, suicidal or homicidal thoughts, or problems with activities of daily living.  Memory was normal and impulse control was good.  The examiner indicated that the Veteran's symptoms were productive of signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  This corresponds to no more than a 10 percent evaluation.  See 38 C.F.R. § 4.130, General Rating Formula.  Notwithstanding his January 2010 VA examination, it does not appear that the Veteran received treatment for psychiatric symptoms for a period of almost one year prior to the end of the time period in issue (i.e., from early August 2010).  

Given the foregoing, the Board finds that the evidence is insufficient to show that the Veteran has such symptoms as suicidal ideation with plan or intent, obsessional rituals, defects in speech, near-continuous panic or depression which affect his ability to function independently, appropriately, and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances, nor are there other psychiatric symptoms shown to have resulted in such impairment, such that a 70 percent rating is warranted.  See 38 C.F.R. § 4.130; Vazquez-Claudio. 

Based on the foregoing, the Board concludes that the Veteran's service-connected anxiety with PTSD is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for an initial evaluation in excess of 50 percent under DCs 9411-9400.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against an evaluation in excess of 50 percent prior to July 21, 2011, and to this extent the claim must be denied

B.  As of July 21, 2011

The Board finds that as of July 21, 2011, the criteria for an evaluation of 70 percent have been met.  A private hospital report shows that on July 21, 2011, the Veteran was hospitalized for one day under the Baker Act after an attempted suicide by taking a drug overdose secondary to problems with his wife.  His diagnoses and impressions included drug overdose, major depressive disorder, PTSD, and anxiety.  VA reports dated shortly thereafter, on July 29, 2011, note that he had taken 90 Ambien the week before, with transfer between two private hospitals prior to his release.  The staff assessment of his level of intent, and lethality, was characterized as "high."  Thereafter, VA reports show that his medications included Seroquel, Zoloft, and Wellbutrin.  In October 2014, he had yet another suicide attempt involving about 120 sleeping pills, for which he was hospitalized at the Leesburg Regional Medical Center (LRMC).  The LRMC reports note severe depression, and suicidal thoughts with plan.  

In summary, although his GAF scores ranged between 55 and 64, which indicate only mild to moderate symptoms, the Veteran has been hospitalized on two occasions following suicide attempts during the time period in issue.  The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the Veteran's signs and symptoms of anxiety with PTSD are shown to have resulted in deficiencies in most areas, including work, family relations, and thinking or mood.  Vazquez-Claudio; see also Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (the GAF score is not dispositive of the level of impairment cause by such illness and is to be considered in light of all of the evidence of record); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  Therefore, the Board finds that the criteria for a 70 percent rating have been met as of July 21, 2011. 

A rating in excess of 70 percent is not warranted.  The findings in such areas as the Veteran's memory, judgment, insight, thought processes, speech, orientation, and hygiene, and the lack of evidence of such symptoms as suicidal ideation or homicidal ideation, delusions, or hallucinations, or other psychotic symptoms, do not warrant the conclusion that the criteria for a rating in excess of 70 percent have been met.  In this regard, the Veteran's treatment records tend to show the following: he has no more than slight impairments in memory or speech.  He has goal-directed thoughts, without FOI (flight of ideas), or LOA (looseness of association), and that are not tangential or circumstantial.  Notwithstanding his two suicide attempts, he tended to deny suicidal or homicidal ideation, as well as audio, visual, or tactile hallucinations.  Cognition was observed to be grossly intact.  Insight and judgment were fair.  See e.g., VA progress notes, dated between July 29, 2011 and 2013.  His GAF scores ranged between 55 and 64, which indicates mild to moderate symptoms.  Given the foregoing, the Board finds that the criteria for a 100 percent rating have not been met.  In summary, the evidence is insufficient to show that the Veteran's symptoms are productive of gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, nor are any other PTSD symptoms shown to have resulted in such impairment.  Vazquez-Claudio.  Accordingly, a rating in excess of 70 percent is not warranted.  See 38 C.F.R. § 4.130, DCs 9411-9400.

B.  Lumbar Strain

As an initial matter, a review of a VA disability benefits questionnaire, dated in June 2015, shows that the examiner stated that the Veteran had DDD (degenerative disc disease) and IVDS (intervertebral disc syndrome), and that these "are new and separate condition(s)."  Service connection is currently in effect for lumbar strain.  However, the Board has determined that the evidence is insufficient to dissociate any symptoms from these disorders from the Veteran's service-connected lumbar strain.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), and DC 5242 (degenerative arthritis of the spine) (see also DC 5003), these disorders are rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, with favorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months.  Id.

A 20 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 6 weeks during the past 12 months.  Id.

A 40 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 4 weeks during the past 12 months. 

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest "prescribed by a physician" and treatment by a physician.  [Note 1].

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board finds that, prior to June 24, 2015, an initial evaluation in excess of 10 percent is not warranted.  An evaluation in excess of 10 percent is not appropriate without evidence of forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees, or evidence of the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Here, the evidence is insufficient to show that the Veteran's disability meets these criteria, as the only recorded ranges of motion for the spine of record are contained in a January 2010 VA joints examination report, which shows that the Veteran's back had forward flexion to 90 degrees, extension to 30 degrees, lateral motion to 30 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  There are some VA progress notes stating that the Veteran's back had FROM (full range of motion), or that the range of motion was "WFL" (within full limits) (the specific degrees of motion in rotation were not provided).  See e.g., VA progress notes, dated in November and December of 2011; April and December of 2012; March 2014.  

Overall, there is a great deal of evidence of treatment for back symptoms, but there is simply no objective evidence setting forth necessary limitation of motion findings.  There is also no evidence to show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (the January 2010 VA examination report shows that he was specifically found not to have these symptoms).  Accordingly, prior to June 24, 2015, the criteria for an initial evaluation in excess of 10 percent are not shown to have been met, and the claim must be denied. 

With regard to the possibility of an initial evaluation in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there is no evidence to show that a physician ordered bed rest for his low back symptoms, and there is no objective evidence of incapacitating episodes within the meaning of the regulation.  See Diagnostic Code 5243, Note 1.  Accordingly, an initial evaluation in excess of 10 percent is not warranted.  

With respect to possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

The medical evidence shows the following: the Veteran received ongoing treatment for complaints of back pain, to include physical therapy between 2010 and 2012.  On several occasions, the Veteran received emergent treatment for back pain and/or spasm.  In December 2010, he reported having such episodes every couple of months.  He denied weakness, numbness, tingling, or paralysis.  There were no significant neurological findings.  Reflexes were normal and strength was 5/5.  In March 2012, he reported having non radiating back pain that recurred about four times a year.  In December 2013, he was afforded an impression of lumbar back pain, and he was provided with Toradol.  

Other treatment records contain multiple findings of 5/5 strength in the lower extremities, and that the Veteran can walk on his heels and toes.  There is a September 2012 finding of lower extremity strength ranging from 3/5 and 5/5, and an April 2015 finding of 4+/5 strength.  VA X-ray reports, dated in 2010, note diffuse mild DJD and a limited range of motion on flexion.  A December 2010 VA MRI (magnetic resonance imaging) study contains an impression noting a disc bulge with a superimposed central protrusion at L4-5 resulting in flattening of the thecal sac without stenosis, and disc bulges at L1-2 and L2-3, without stenosis.  An October 2013 VA X-ray report notes modest spondylosis, and contains an impression of no bony pathology, and degenerative change.  There are multiple findings that the Veteran's gait is within normal limits, and that there are no neurological deficits.  There are a few findings of an antalgic gait.  A November 2011 report notes that deep tendon reflexes were 2+ and that his sensation was intact.  A December 2011 report notes that he could walk two miles.  There are several findings that the Veteran is independent with his ADLs (activities of daily living), to include that he actively participates in doing household chores.  An October 2014 X-ray report from LRMC notes unremarkable vertebral body height, and vertebral body alignment, and contains an impression of minimal degenerative disc disease and endplate spurring, with no compression deformities or significant malalignment.  

The January 2010 VA examination report shows that the Veteran complained of mild discomfort in his low back intermittently relieved with Motrin, alternatively reported as mild back ache one to six days per week, with no radiation of symptoms.  The Veteran denied having fatigue, decreased motion, stiffness, weakness, or spasms.  The report notes the following: there was no limitation to walking.  On examination, gait was normal.  There was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness, nor were any such symptoms severe enough to be responsible for abnormal gait or abnormal spinal contour.  Strength in the lower extremities was 5/5.  Muscle tone was normal.  A sensory examination was normal.  Reflexes were 2+ bilaterally at the feet, ankles, and knees.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of the range of motion.  The Veteran was unemployed, and indicated that he had been laid off due to a poor economy.  There were no effects on shopping, recreation, feeding, bathing, dressing, toileting, or grooming.  There were mild effects on chores, exercise, sports and traveling.  There were no significant effect on his usual occupation.  

In summary, while there is some evidence of pain, and limitation of motion, the evidence does not otherwise show functional loss due to pain to warrant an initial evaluation in excess of 10 percent.  Pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an initial evaluation in excess of 10 percent.  The Board therefore finds that the criteria for an initial evaluation in excess of 10 percent are not shown to have been met, and the claim must be denied.

B.  As of June 24,  2015

The Board finds that the criteria for a 20 percent rating are met as of June 24, 2015.  A June 2015 VA back disability benefits questionnaire (DBQ) shows that the examination was conducted on June 24, 2015.  The Veteran's back had flexion to 90 degrees (with pain at 60 degrees), extension to at least 30 degrees (with pain at 15 degrees), and at least 30 degrees of lateral flexion, bilaterally (with pain at 20 degrees, bilaterally), and at least 30 degrees of right lateral rotation, bilaterally (with pain at 15 degrees (right) and 20 degrees (left)).  Given the Court's holding in Powell, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  Accordingly, as the June 2015 VA DBQ shows that the Veteran had pain upon flexion at 60 degrees, affording the Veteran the benefit of all doubt, the Board finds that this meets the criteria for a 20 percent rating under the General Rating Formula.  To this extent, the claim is granted.  

As of June 24, 2015 rating in excess of 20 percent is not warranted.  There is no evidence to show forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that the Veteran has ankylosis of the entire thoracolumbar spine.  DC 5237; General Rating Formula.

With regard to the possibility of an evaluation in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the June 2015 VA DBQ notes that the Veteran's symptoms were productive of incapacitating episodes of IVDS of at least one week, but not more than 2 weeks.  There is no evidence to show that a physician ordered bed rest for his low back symptoms, and there is no objective evidence of incapacitating episodes within the meaning of the regulation.  See Diagnostic Code 5243, Note 1.  Therefore, the evidence is insufficient to show that the Veteran has intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during a 12-month period, and an evaluation in excess of 20 percent is not warranted.

An evaluation in excess of 20 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9- 98.

The June 2015 VA back DBQ shows the following: the Veteran was taking Gabapentin, Flexeril, and Motrin.  Following repetitive use testing, flexion was to at least 90 degrees.  Extension, bilateral lateral flexion, and  bilateral lateral rotation, were all to at least 30 degrees.  There was no additional limitation of motion following repetitive use testing.  There was functional loss and/or functional impairment, in the form of weakened movement, pain on movement, and interference with sitting, standing, and/or weight bearing.  Strength was 5/5, bilaterally, at the hips, knees, ankles, and great toes.  Reflexes were 2+ at the ankles and knees, bilaterally.  Sensation was normal in the lower extremities, except for the left upper anterior thigh, which was decreased.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran occasionally used a brace, and regularly used a cane.  A June 2015 MRI was noted to show L3-4 focal right paracentral disc herniation, a right lateral recess stenosis and right L4 nerve root impingement, facet arthropathy at multiple levels, and perineural Tarlov cyst at S2.  The Veteran's pain impacted his ability to work, with pain occurring 4 to 5 times per year, lasting 3 to 5 days, limiting the ability to bend, stand, sit and lift.  However, pain, weakness, fatigability did not significantly limit functional ability.  The Veteran could lift 20 pounds, walk 1/2-mile, walk 2 miles during an 8-hour day, sit 15 to 30 minutes, stand 20 to 30 minutes, and sit or stand a total of 4 hours during an 8-hour day.  The diagnoses were lumbar strain, herniated disc of the lumbar and thoracic spine, and degenerative disc disease, lumbar spine.  

In summary, while there is some evidence of pain, and limitation of motion, the evidence does not otherwise show functional loss due to pain to warrant an evaluation in excess of 20 percent.  Pain alone does not constitute a functional loss under VA regulations.  Mitchell.  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an evaluation in excess of 20 percent.  The Board therefore finds that the criteria for an evaluation in excess of 20 percent are not shown to have been met, and the claim must be denied.

For the entire time period in issue, the evidence is insufficient to show that the Veteran has associated neurological abnormalities - other than bilateral lower extremity radiculopathy - for which service connection is currently in effect.  See General Rating Formula, Note 1.  


C.  Left Shoulder

The Veteran's service-connected  left shoulder degenerative joint disease, status post left clavicle fracture (minor) has been evaluated as 10 percent disabling under DCs 5201-5010.  

The Veteran's service treatment records show that in September 1988, he sustained a fractured left clavicle.  Following service, a February 2004 VA X-ray report for the left shoulder was negative.  See 38 C.F.R. § 4.1.

The Board must determine whether an initial evaluation in excess of 10 percent is warranted under any applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, the following diagnostic codes are relevant:

Under DC 5200, where there is favorable ankylosis of the scapulohumeral articulation, with abduction to 60 degrees, can reach mouth and head, a 20 percent evaluation is warranted for the minor upper extremity.  

Under DC 5201, for both a dominant and a non-dominant arm, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level, or where there is limitation of motion midway between the side and shoulder level.

Under DC 5202, humerus, other impairment of, malunion of, with moderate deformity, warrants a 20 percent evaluation (major and minor shoulder); malunion of the humerus with marked deformity, is evaluated as 20 percent disabling (minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are evaluated as 20 percent disabling (minor shoulder); a fibrous union of the humerus is evaluated as 40 percent disabling (minor shoulder). 

Under DC 5203, a 20 percent evaluation is warranted for clavicle or scapula, impairment of, dislocation of, or nonunion of, with loose movement, for both the major arm, and the minor arm.

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71 (2015).  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and that normal internal rotation is from 0 to 90 degrees.

A VA examination report, dated in January 2010, shows the following for the left shoulder: there are no recurrent dislocations.  Flexion was from 0 to 180 degrees, with pain at 170 degrees, abduction was from 0 to 180 degrees, with no pain, and internal rotation, and external rotation, were both from 0 to 90 degrees, with no pain.  Following repetitive motion,  there was no objective evidence of pain, and no additional limitation.  The Veteran reported that he had been unemployed for between 2 to 5 years due to being laid off due to the poor economy.  The diagnosis was fracture of the left clavicle with residual mild DJD, left shoulder.  There were no significant effects on usual occupation.  There were no effects on shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, grooming, or driving.  There were mild effects on chores.  

VA progress notes include an October 2010 electromyogram (EMG) report for the upper extremities, which shows that motor strength was 5/5, reflexes were 2+ at the biceps and 1+ at the triceps, and that there was no obvious atrophy.  A December 2011 report notes that the left shoulder had flexion to 110 degrees, extension to 50 degrees, and abduction to 92 degrees.  Strength was 3/5 in all planes.  Fine and gross motor coordination was intact.  The Veteran was "independent," or "modified independent" as to eating, grooming, bathing, and upper and lower body dressing.  A January 2013 report notes a full range of motion in the shoulder (specific degrees of motion were not provided).  A September 2013 VA X-ray report contains an impression of bilateral mild DJD.

The Board finds that the criteria for an initial evaluation in excess of 10 percent under DC 5200 and DC 5201 have not been met for the left shoulder.  The evidence is insufficient to show that the Veteran's left shoulder is productive of ankylosis of scapulohumeral articulation, that abduction of the left shoulder is limited to 60 degrees, or that the left shoulder is productive of a limitation of motion to midway between the side and shoulder level.  Even when pain is taken into account, the limitations caused thereby do not equate to restricted motion that would warrant an initial increased evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for an initial evaluation in excess of 10 percent under DCs 5200 and 5201 have not been met for the left shoulder. 

In addition, there is no evidence to show a malunion, or recurrent dislocation, of the humerus, or a dislocation of, or nonunion of, the clavicle or scapula.  The criteria for an initial evaluation in excess of 10 percent under DC's 5202 and 5203 are therefore not met for the left shoulder.

Finally, the Board has also considered the functional impairment which can be attributed to pain and weakness.  DeLuca; 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9-98.

Here, even considering the findings as to the onset of pain, the criteria for an initial evaluation in excess of 10 percent are not shown to have been met under DCs 5200 and 5201.  See Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion should be considered to be limited motion, even though a range of motion may be possible beyond the point when pain sets in), and the Board finds that an initial evaluation in excess of 10 percent is not warranted on the basis of additional functional loss due to pain and weakness.  When the ranges of motion in the Veteran's left shoulder are considered together with the evidence (or lack thereof) of such symptoms as weakness, laxity, incoordination, atrophy, and other impairment, the Board finds that the record does not show that the Veteran's functional loss due to his service-connected left shoulder disability impairs him to such a degree that he has the equivalent of the criteria as required for an initial evaluation in excess of 10 percent.

D.  Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003). 

This diagnostic code has not changed and continues to stipulate that only a single evaluation for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  Accordingly, the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the Veteran argues that he should be afforded an extraschedular evaluation for tinnitus, this is discussed infra.

E.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased initial evaluations.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his psychiatric, back, left shoulder, and tinnitus symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased initial evaluations.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, to the extent that the claims have been denied, Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Except for tinnitus, evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have caused him to miss work, or that they have resulted in any post-service hospitalization during the time period on appeal, other than briefly as noted for psychiatric symptoms, in 2011 and 2014.  In this regard, as previously discussed, the Veteran has provided conflicting testimony as to the reason he quit working in 2010, alternatively attributing it to being laid off due to a poor economy, being unable to work due to back symptoms, or retiring due to age or duration of work.  A February 2011 VA vocational rehabilitation report shows that he stated that he had been a financial advisor between 1997 and 2000, a manager between 1997 and 2002, a car salesman between 1994 and 1997, and between 2007 and 2010.  He stated that he was receiving unemployment compensation, as well as "Social Security retirement." 

While his disabilities have resulted in some impairment, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disabilities are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determination in Fenderson, and whether the Veteran is entitled to increased initial evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted, other than as noted.

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made claims for the highest evaluations possible, he has not submitted evidence of his unemployability due to the service-connected disabilities in issue.  In this regard, as previously noted, he is retired.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  However, a VCAA notice need not be provided, where, as here, the claims involve initial increased evaluations, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

The issue of entitlement to an increased rating for service connected right knee degenerative joint disease, status post medical meniscectomy, currently evaluated as 30 percent disabling, is dismissed.

Service connection for bilateral hearing loss is granted.

Prior to July 21, 2011, an initial evaluation in excess of 50 percent for anxiety with PTSD is denied.  

As of July 21, 2011, an evaluation of 70 percent, and no more, for anxiety with PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

Prior to June 24, 2015, an initial evaluation in excess of 10 percent for service-connected lumbar strain is denied.  

As of June 24, 2015, an evaluation of 20 percent, and no more, for service-connected lumbar strain granted, subject to the laws and regulations governing the award of monetary benefits.    

An initial evaluation in excess of 10 percent for service-connected  left shoulder degenerative joint disease, status post left clavicle fracture, is denied.  

An initial evaluation in excess of 10 percent for service-connected tinnitus is denied.


REMAND

Read liberally, the Veteran's appeal (VA Form 9), received in April 2012, shows that he appears to assert that he has had ongoing right foot and left elbow symptoms since his service.

With regard to the claim for a right foot disability, the Veteran's service treatment records show that in 1967 (prior to active duty), an X-ray revealed a fracture of the right foot.  He was placed in a walking cast for about 21/2 weeks.  In July 1990 the Veteran sought treatment for complaints of a one-month history of pain at his second and third right metatarsals.  An X-ray was noted to show that his second and third metatarsals are closer together than normal (syndactyly), bilaterally, with some deviation of the distal phalanges.  The impression was neuroma of the second digital nerve.  

As for the post-service medical evidence, a VA examination report for the feet, dated in January 2010, notes that an associated X-ray report contains an impression of small posterior calcaneal enthesophyte, otherwise unremarkable.  The diagnosis was fractured right foot, healed, resolved with no residual.  The January 2010 VA examination report indicates that an opinion had been requested as to the Veteran's claimed right foot disability.  However, no opinion was recorded.  

VA progress notes show that following the Veteran's January 2010 foot examination, he was found to have right foot pathology, to include assessments of hammertoes, second and third toes, bilaterally, second and third metatarsal cutaneous syndactylization, bilaterally, degenerative changes in the first metatarsalphalangeal (MTP) joint, and a deformity of the second metatarsal that "was likely a sequelae of old trauma," with mild degenerative changes in the intertarsal joints, and a small enthesophyte at the Achilles tendon insertion.  A June 2012 X-ray report contains an impression of moderate to advanced degenerative changes, and small joint effusion.  An April 2014 report contains an assessment of Morton's neuroma, metatarsalgia, right foot.

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

In summary, although the diagnosis in the January 2010 VA examination report was fractured right foot, healed, resolved with no residual, there is subsequent evidence of a right foot disability.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  An etiological opinion has not yet been obtained.  Under the circumstances, the Veteran should be afforded another VA foot examination, to include an etiological opinion.  Barr.

For the left elbow, the Veteran asserts that he injured his left elbow during a football game in 1966 at the U.S. Air Force Academy (prior to active duty), and that it was aspirated on several occasions, although he does not have access to these records of treatment (his service treatment records do not document this injury).  The Veteran's service treatment records show that he was diagnosed with left olecranon bursitis in 1981.  

The post-service medical evidence shows that the Veteran's diagnoses include X-ray reports noting "post-traumatic early DJD (degenerative joint disease)", and mild DJD with cartilage loss along the proximal ulna.

Under the circumstances, the Veteran should be afforded another VA examination of his left elbow, to include an etiological opinion.  Id.

The appellant is notified that it is the appellant's responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a physician to determine the nature and etiology of any right foot, and left elbow, disability.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The physician should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current right foot, or left elbow, disability, had its clinical onset during the Veteran's active duty service, or within one year of service discharge (in September 1993), or is otherwise etiologically related to his active service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 
 
2.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 
 
3.  Readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


